DETAILED ACTION
This action is in response to claims filed 13 August, 2021 for application 16/121335 filed 04 September, 2018. Currently claims 1-20 are pending.
The amendments and arguments have overcome all rejections and the claims are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record, either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims including at least: 

From Independent claim 1:
determine, based on the trained neural network processing the first image, that a first action to be taken for the first image comprises retaking and replacing the first image with a retake first image and a second parameter to be used to control the image capturing device to capture the retake first image; 
determine whether the second parameter matches the first parameter; and 
in response to determining that the second parameter does not match the first parameter, transmitting a request to the image capturing device to retake the 
Prior art of record Tosic (US 2018/0005079) discloses a method of determining if gains in image quality can be obtained using a convolutional neural network, Donsbach (US 20180367752) discloses control of image sensors, and Reicher (US 20160364526) teaches automatic analysis of clinical images. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





	/ERIC NILSSON/           Primary Examiner, Art Unit 2122